UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7026


DEWAYNE BAKER, a/k/a Dwayne Baker,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE, Director, VDOC,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:18-cv-00620-JLK-JCH)


Submitted: November 21, 2019                                Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


DeWayne Baker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dwayne Baker seeks to appeal the district court’s order dismissing his petition for

immediate or speedier release pursuant to 28 U.S.C. § 2254 (2012). This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a

district court order is not final until it has resolved all claims as to all parties.” Porter v.

Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate Baker’s

claim that prison officials disciplined him for his physical and mental disabilities in

violation of his Eighth Amendment right against cruel and unusual punishment.

Accordingly, we conclude that the order Baker seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. We therefore grant Baker leave to proceed

in forma pauperis, deny his motions to appoint counsel and expedite a decision, dismiss

the appeal for lack of jurisdiction, and remand to the district court for consideration of the

unresolved claim. Id. at 699. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                             DISMISSED AND REMANDED




                                               2